[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission


FIFTH AMENDMENT TO THE
CO-BRANDED CREDIT CARD PROGRAM AGREEMENT
This Fifth Amendment (“Amendment”) is between Citibank, N.A. (“Bank”) and Costco
Wholesale Corporation (“Costco”), is effective as of December 1, 2018, and
amends that certain Co-Branded Credit Card Program Agreement, by and between
Bank and Costco, dated February 27, 2015 (the “Agreement”).
Pursuant to Section 16.10 of the Agreement, the Bank and Costco agree as
follows:
1.Defined Terms. All capitalized terms used but not defined in this Amendment
will have the meanings ascribed to such terms in the Agreement.
2.Amendments to Schedule 9.01.
a.
Paragraph 2 of Schedule 9.01 is deleted and replaced with the following:

“(2) New Account Bounty. Bank will pay to Costco [*] for each new Co-Branded
Card Account generated from an Applicant originating from a Costco Location
[*].”
b.
Paragraph 3 of Schedule 9.01 is deleted and replaced with the following:

“(3) Costco Staff Funding. Bank will pay to Costco [*] to compensate Costco
staff in accordance with the first sentence of Section 9.01(a).”
c.
A new Paragraph 12 is added to Schedule 9.01 as follows:

“(12) [*]”
d.
The following is added to the end of Paragraph 9 of Schedule 9.01:

“Bank will pay to Costco the amounts in paragraphs (3) and (12) within fifteen
Business Days after the end of each month.”
3.Amendment to Section 5.06.
a.
A new subsection to Section 5.06 shall be added as follows:

“(e) Notwithstanding anything to the contrary in this Article 5, the Parties
agree to [*]. In furtherance of this goal, [*].”
4.Dispute Resolution. Any dispute between the Parties arising out of or relating
to this Amendment shall be resolved as provided in Section 16.02 of the
Agreement.
5.Full Force and Effect. The Agreement, as modified hereby, will remain in full
force and effect and this Amendment will not be deemed to be an amendment or a
waiver of any other provision of the Agreement except as expressly stated
herein. All such other provisions of the Agreement will also be deemed to apply
to this Amendment.
6.No Modification or Waiver; Incorporation. No modification, amendment or waiver
of this Amendment will be effective or binding unless made in writing and signed
by the Parties. The Parties agree that, except for those modifications expressly
set forth in this Amendment, all terms and provisions of the Agreement will
remain unchanged and in full force and effect. This Amendment and the Agreement
will hereafter be read and construed together as a single document, and all
references to the Agreement will hereafter refer to the Agreement as amended by
this Amendment.
7.Counterparts. This Amendment may be executed in counterparts and if so
executed will be enforceable and effective upon the exchange of executed
counterparts, including by facsimile or electronic transmissions of executed
counterparts.
[Signature page follows]




Duly authorized representatives of the Parties have executed this Amendment.
COSTCO WHOLESALE CORPORATION




By: /s/ Paul Latham            
Name: Paul Latham            
Title: SVP                
CITIBANK, N.A.




By: /s/ Valerie Greer      
Name: Valerie Greer      
Title: MD         











1